Citation Nr: 1324905	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to August 22, 2008 for the award of a 30 percent disability rating or asthma.

2.  Entitlement to an effective date prior to August 22, 2008 for the grant of service connection for instability of the left knee.

3.  Entitlement to an effective date prior to August 22, 2008 for the grant of service connection for instability of the right knee.

4.  Entitlement to an increase disability rating for osteoarthritis and patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increase disability rating for osteoarthritis and patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

6.   Entitlement to an increased disability evaluation for asthma, evaluated as 10 percent disabling prior to August 22, 2008 and 30 percent disabling from August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As discussed below, a Travel Board hearing before the undersigned was scheduled for May 30, 2013, but prior to commencement of the hearing, the Veteran's representative indicated that he had stated his desire to withdraw his appeal in its entirety.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an autoimmune disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

On May 30, 2013, and again in June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at the time of the scheduled May 30, 2013 Board videoconference hearing before the undersigned, the appellant's authorized representative indicated that the appellant had stated his desire to withdraw his appeal in its entirety.  This was confirmed in a June 2013 statement from the Veteran indicating that he wished to withdraw the appeal.  As the appellant, through his authorized representative, has withdrawn this appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


